UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1580



MARIO TORRES-SEGOVIANO,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A92-889-484)


Submitted:   August 6, 2007                 Decided:   August 21, 2007


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Petition granted and remanded by unpublished per curiam opinion.


Robert P. Dwoskin, Charlottesville, Virginia, for Petitioner.
Peter D. Keisler, Assistant Attorney General, M. Jocelyn Lopez
Wright, Assistant Director, Eric W. Marsteller, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mario Torres-Segoviano, a native and citizen of Mexico,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)   affirming,    without      opinion,   the   immigration

judge’s decision ordering him removed to Mexico.

            In his petition for review, Torres-Segoviano challenges

the immigration judge’s finding that his state conviction for

possession of cocaine qualified as an aggravated felony.1 Although

the   immigration   judge     concluded    that   Torres-Segoviano     was   an

aggravated felon in light of our decision in United States v.

Wilson, 316 F.3d 506 (4th Cir. 2003), that case was later abrogated

by the Supreme Court in Lopez v. Gonzales, 127 S. Ct. 625 (2006)

(holding    that   only   a   controlled    substance   violation     that   is

punishable as a felony under the federal Controlled Substances Act

can constitute an aggravated felony and finding that it is not

enough that the crime is punishable as a felony under state law).

            Because it appears that Torres-Segoviano was improperly

classified as an aggravated felon,2 we grant the petition for

review and remand to the Board for further proceedings in light of

the Supreme Court’s holding in Lopez.               We dispense with oral


      1
      We find that we have jurisdiction to consider this claim
pursuant to 8 U.S.C.A. § 1252(a)(2)(D) (West 2005). See Mbea v.
Gonzales, 482 F.3d 276, 278 n.1 (4th Cir. 2007).
      2
      We, of course, offer no criticism of the Board or immigration
judge, which did not have the benefit of Lopez during Torres-
Segoviano’s removal proceedings.

                                    - 2 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                      PETITION GRANTED AND REMANDED




                              - 3 -